                         Case 1:19-cv-00135-AJN Document 8 Filed 06/27/19 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                                                    X




UNITED STATES OF AMERICA:                                                                                                     19 CV 135 (AJN)
               -v-                                                                                                            15 Cr. 377 (AJN)

STEVEN RAWLINS,

                                                                   Defendant.                                     x


                                                        AFFIDAVIT OF RICHARD J. BRAUN

                  Richard J. Braun, being first duly sworn under oath, states as follows:

                  1.               Affiant is an attorney licensed to practice law by the state of Tennessee. Affiant

is in the process of retiring from the practice of law. Affiant is making this Affidavit solely from

memory because he no longer has access to the file because it was picked up on October 27,

2017 by Molly Rawlins who is married to Steven Rawlins son, Brandon Rawlins. Affiant is over

the age of 21 and competent to make this Affidavit. Affiant has personal knowledge of the facts

set forth in this Affidavit.

                 2.                Affiant has read the 34 page motion filed by Steven Rawlins pursuant to

28 U.S.C. §2255.

                 3.                Affiant was retained by Steven Rawlins ("Rawlins") about the time of his arrest

on or about March 3, 2015 to represent him in connection with charges filed against him in the

Southern District of New York until December 7, 2015 at which time the District Court granted

Affiant's Motion to Withdraw.

                 4.                Rawlins alleges that the sole trial strategy discussed or prepared for was to attack

Brian Sharp's credibility. While this was one of the strategies discussed and prepared for, there


                                                                                                        Page 1 of3
g:\clien ts - active\l - closed\rawlins (ny)\pleadings\pleadings (ny)\rawlins\affidavit or richardj. braun (06-12-19).docx:



BRAUN & ASSOCIATES, PLLC
                                  Case 1:19-cv-00135-AJN Document 8 Filed 06/27/19 Page 2 of 3



were other strategies as well including character witnesses for Rawlins and locating documentary

evidence inconsistent with the charges. Sharp was not the only witness who incriminated

Rawlins.

                       5.                      Affiant accepted an assignment of stock in October 2015 allegedly belonging to

Rawlins and provided him with a credit of $25,000 in return for the assignment. Affiant received

nothing of value from CoreChoice, Inc. prior to the trial. The assignment was at the suggestion of

Rawlins after a check provided to Affiant by Rawlins was returned for insufficient funds.

                        6.                     The strategy of attacking the credibility of Brian Sharp did not change at any time

and all of the information provided by Rawlins, which was appropriate under the law to attack

the credibility of Brian Sharp, was used by Affiant at the trial except that which was ruled as

inadmissible or improper by the District Court. According to Rawlins, this was one of the rulings

appealed and affirmed by the Second Circuit Court of Appeals. After the trial, CoreChoice

denied that Rawlins owned any stock in Core Choice.

                        7.                     Rawlins alleges that he provided Affiant with corporate resolutions signed by

Sharp authorizing the withdrawals made by Rawlins. No such corporate resolutions were

provided to Affiant by Rawlins. Affiant is confident that if the government had possessed such

corporate resolutions, the Government would have provided them to the defense pursuant to

its obligations under Brady v. Maryland. Affiant does not believe he has ever referred to a piece

of evidence as a smoking gun in defending a criminal case. If Affiant possessed such corporate

resolutions, Affiant would have used them in cross-examining Sharp.

                       8.                      Affiant did possess emails from Sharp to Rawlins, which were ambiguous but

suggested that Rawlins was authorized to make the alleged disputed withdrawals. These emails

were used in the cross-examination of Sharp.


                                                                                                                                    Page 2 of3
g:\cticnts • • <:tivc:\ J -d osed\ni.wlins{ny)\pleildings\pl'™'ings (ny}\ro.wlin,,\atlid;wit or rich:trdj . bn un (06-12-19).docx

BRAUN & ASSOCIATES, PLLC
                                Case 1:19-cv-00135-AJN Document 8 Filed 06/27/19 Page 3 of 3



                      9.                     Rawlins also makes an allegation concerning a proffer on the issue of an affair in

which Sharp was allegedly involved. Affiant's recollection on this issue is faint but Affiant's

best recollection is that Rawlins kept changing the facts, which he believed, could be proven.

                      10.                    While Rawlins believes that the Government's case against him was not strong,

both Affiant and co-counsel Brill advised Rawlins that the Government's case was very strong

and recommended to Rawlins that he enter into a plea agreement which Rawlins refused to do.

                      FURTHER, AFFIANT SAYETH NOT.




STATE OF TENNESSEE                                                                        )
                                                                                          ) ss:
COUNTY OF SUMNER                                                                          )

                                                                                                                                         L
SUBSCRIBED AND SWORN to efo-r m this the /                                                                                               day of June_., .......


                               ,,,,, i11111r11,,,,
                                             1
                            ,,,,, t. STE p ,,,,,.,,.
                             +··· ..S.•T··A···r·e··- ·.'-J,t,_'\ a:.
                E
                 -§ "/ [TENNESSEE
                       . OF ·.... -
                                  i
                                                                     ·'cl'

                 :             \. PN'OTARY •/                                   S·
                                 -··· . ...
                          d} : -:.. U8'-IC /
                               -..,..4'·•·...·•·                   - ...,$"' i...
                            ", , 11      ER co
                                      11 1
                                                             ,,,,,..
                                  '       1111n 1111\\,,




                                                                                                                            Page 3 of3
g:lcliems - aai n ll - closedlrawliru (ny) l=fings.lplcadings (ny)lrawlins\affid.,.vit or richardj . bnw, (06-12-19).docx

BRAUN & ASSOCIATES, PLLC
